TEAGUE, Judge,
concurring.
I am constrained to concur in the majority opinion’s decision to reverse the judgment of the Beaumont Court of Appeals which reversed the trial court’s judgment of conviction of the appellant. However, because I do not believe that the majority opinion has fully discussed why there is no reversible error because counsel for the appellant was absent during part, but not all, of the voir dire examination of the members of the jury panel, I file this concurring opinion.
I find that there are actually four separate underlying issues contained in the fact that part of the voir dire examination of the jury panel in this cause was conducted in the absence of trial counsel for the appellant. These issues are the following: 1) did the absence of counsel occur during a critical stage of the trial; (2) did the trial judge deny appellant the effective assistance of counsel by commencing the voir dire in the absence of counsel; (3) whether the error was subsequently waived by counsel’s failure to object; and (4) whether trial counsel for the appellant himself cured the error.
The Beaumont Court of Appeals, at least implicitly if not expressly, held that because counsel for the appellant was not present during that part of the voir dire examination when the prosecuting attorney interjected harmful material into the voir dire, such constituted reversible error. In reversing the appellant’s conviction, I find that that opinion failed to take into account all that occurred after counsel appeared in the courtroom.
The majority opinion reverses the judgment of the court of appeals because it finds that if there was error, it was harmless to the appellant. It appears to hold that the error was harmless because after counsel for the appellant appeared in court he cured the error by asking members of the panel questions that were similarly worded to the one that the prosecuting attorney had asked in his absence and the fact that the prosecuting attorney had also asked the members of the panel, in counsel’s presence, without objection by counsel, like questions, thus causing the earlier error to be cured.
The record before us conclusively reflects that the trial judge commenced the voir dire examination when counsel for the appellant was not present. The record also reflects or indicates that counsel for the appellant was not present during the voir dire examination of the jury panel when the prosecuting attorney put before the members of the panel statements that were tantamount to or the functional equivalent of informing them of the specific allegation of the appellant’s indictment that went to an alleged prior felony conviction. However, the record also reflects that after counsel made his appearance, the prosecuting attorney, without objection, continued to ask questions that were similarly worded to the one that he had asked when counsel was not present. The record also reflects that counsel for the appellant himself later asked the members of the jury panel similarly worded questions.
*25Although a prosecuting attorney is permitted to inform the members of the jury panel the range of punishment applicable if the State were to prove an alleged prior conviction or convictions for enhancement purposes, he may not inform the members of the panel, either directly or indirectly, of the specific allegation or allegations contained in the enhancement paragraph or paragraphs of a particular defendant’s indictment. To do so violates the provisions of Art. 36.01, V.A.C.C.P., which provides in part: “When prior convictions are alleged for purposes of enhancement only and are not jurisdictional, that portion of the indictment or information reciting such convictions shall not be read until the hearing on punishment is held as provided in Article 37.07.” This statute has been interpreted by this Court to mean that if a prosecuting attorney’s statements to the jury can be construed as being the functional equivalent of reading to the jury panel the enhancement paragraph or paragraphs of the charging instrument, a violation of the statute has occurred. See Frausto v. State, 642 S.W.2d 506 (Tex.Cr.App.1982).
Unquestionably, it takes a very skilled prosecuting attorney to accomplish informing the members of the jury panel the range of punishment where it is alleged that the accused was previously convicted of one or more prior felony convictions and not violate the above statute. Such a prosecuting attorney actually takes on the task of attempting to avoid finding himself between the rock of Scylla and the whirlpool of Charybdis. By analogy, the prosecuting attorney who attempts to accomplish this endeavor closely resembles the skilled prosecuting attorney who can lawfully discuss the fact that a defendant’s failure to testify cannot be used against the defendant, and in doing so does not run afoul of the rule that he cannot comment on the defendant’s failure to testify.
In this instance, the prosecuting attorney did not pass the test because he unquestionably violated the terms of the above statute when he stated to the jury panel the functional equivalent of the allegation of the indictment that went to the appellant’s prior felony conviction. Thus, he committed error.
The majority opinion states that there is no error because “In the instant case the only arguably specific allegation of the case relied on for enhancement mentioned by the prosecutor in his voir dire was that the prior offense was possession of heroin, a matter which was mentioned in voir dire of individual members of the panel after counsel for appellant returned to the courtroom. Throughout such examination counsel never raised an objection. Under the circumstances of this case, we perceive no harm to appellant and find that he was not deprived of the assistance of counsel.”
For reasons not explicated in the record, the record reflects that the trial judge permitted the voir dire examination of the members of the jury panel to commence without counsel for the appellant being present. “THE COURT: Defense counsel is absent but the Defendant is present.” Not even the trial judge knew counsel’s whereabouts at this time: “Mr. Jim DeLee is the defense attorney and he is back in the back, I think.” The record also reflects that after the prosecuting attorney com-mencéd his voir dire examination, and after he had done the functional equivalent of reading to the members of the panel the enhancement allegation, it was then that counsel for the appellant made his appearance in the courtroom, at which time counsel immediately approached the bench and informed the trial judge that he was not ready for trial, because “of the unavailability of witnesses and also by virtue of the fact that this is the third case scheduled for me this morning.” 1 Thereafter, the prosecuting attorney continued his voir dire examination and made prejudicial comments like the one he had earlier made.
Because “the voir dire examination of a jury panel is a critical stage of a criminal prosecution at which the right to counsel attaches,” Eason v. State, 563 S.W.2d 945 *26(Tex.Cr.App.1978), the trial judge committed error by commencing the voir dire examination in the absence of counsel for the appellant. This actually denied the appellant the effective assistance of counsel during part of his trial.
The record reflects that after counsel for the appellant made his appearance in the courtroom, without objection, the prosecuting attorney thereafter continued to voir dire the members of the panel along the functionally equivalent lines that the appellant had been previously convicted of a felony and that this would elevate the punishment to be assessed to that provided for a first degree felony. Counsel for the appellant made no objection to this, and the record does not reflect or indicate any reason why he did not object to the prosecuting attorney’s statements, either in or out of the jury’s presence. Furthermore, counsel for the appellant, when it came his turn to voir dire the members of the jury panel, almost immediately jumped into the same water in which the prosecuting attorney had been swimming earlier.
To date, appellate counsel, who also represented the appellant at trial, has not given this Court any justifiable reason why he did not, after he heard the prosecuting attorney make what should have been apparent to him possibly objectionable statements, object, either in or out of the presence of the jury. Nor have I come up with one that would withstand microscopic scrutiny. To date, counsel also has not given any justifiable reason why during his voir dire examination of the members of the jury panel, because he went swimming in the same waterhole in which the prosecuting attorney had earlier gone swimming, that this does not constitute waiver of the earlier error. Nor have I come up with one that would withstand microscopic scrutiny.
Based upon the facts and circumstances of this case, I would hold that the trial judge denied the appellant counsel at a critical stage of the trial and that by commencing the voir dire examination without counsel for the appellant being present the trial judge further denied the appellant the effective assistance of counsel. If there was a reasonable possibility that such harmed the appellant, I would not hesitate to vote to reverse this conviction.
However, also based upon the facts and circumstances of this case, I am compelled to find that because there is not anything in the record that might reflect or indicate that whatever might have occurred during counsel’s absence during part of the voir dire examination of the jury panel could have conceivably affected the appellant in any way, counsel’s absence during this part of the trial does not mandate a reversal. Furthermore, because counsel for the appellant did not object, or show cause why he did not object, either in or outside the jury’s presence, to the prosecuting attorney’s statements that were made after he appeared in the courtroom, counsel himself cured the prosecuting attorney’s error by asking the members of the jury panel similarly worded questions; thus, this rendered the errors regarding the absence of counsel harmless beyond a reasonable doubt.

. Counsel’s announcement was unacceptable to the trial judge and was overruled.